DETAILED ACTION
Excessive IDS/References
Applicant has submitted Fourteen (14) IDS(s) for this Examiner's consideration.
In the limited time allotted by the PTO for review of the IDS, Applicant is advised it should not be presumed this Examiner would be able to carefully review each and every reference submitted or that a reference has inadvertently been overlooked. Applicant is reminded that per MPEP 2004, it is desirable to avoid the submission of long lists of documents if it can be avoided and that if a long list is submitted, Applicant is encouraged to highlight those documents which have been specifically brought to Applicant’s attention and/or are known to be of most significance and consolidate all references in one or two IDS(s). Applicant is also encouraged to submit a concise statement of the relevance of each reference in the IDS(s).

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I.	Claim 1-22, drawn to a Method, classified in H01L21/76838.
Group II. 	Claim 23, drawn to Devices, classified in G11C5/025.
The inventions are distinct, one from the other because of the following reasons:
Inventions I and II are related as the process of making and the device made. The inventions are distinct if either or both of the following can be shown: (1) that the device as claimed can be made by another and materially different process or (2) that the process as claimed can furnish another and materially different device (MPEP § 806.05(f)). In the instant case, the memory array of claim 23, can be made using a 
In addition, the invention of Group I has two different Species.
Species A: Method encompassing Claims 1-8 – The first method forms a vertical stack comprising alternating insulative tiers and conductive tiers, then channel-material strings of memory cells extending through the insulative tiers and the conductive tiers, the conductive tiers comprising metal along sides of the memory blocks. Thus, it is evident from the sequence that alternating stack of insulative tiers and conductive tiers are formed first and then the vertical memory strings are formed by usual process of forming a trench.
Species B: Method encompassing Claims 9-22 – The second method distinguishes itself by forming the conductor tier using void-space by isotropically etching the first-tier material selectively relative to the second-tier material. Thus, in this method, the sequence of forming the conductive tier comes later in the process through void-space. As a result, this method is different than the method of Species A.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination 
the inventions have acquired a separate status in the art due to their recognized divergent subject matter and design. 
the inventions have acquired a separate status in the art in view of their different classification.
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The inventions as claimed have nothing of record to show them to be obvious variants. The claims to the different species require a different field of search, e.g. searching different class/subclass combinations and employing different search strategies and search queries, specifically to find the different features listed above.
Applicant is advised that the reply to this requirement to be complete must include 
(i) an election of an invention (Group I or Group II, if Group I is elected, then one of two Species must also be selected) to be examined even though the requirement may be traversed (37 CFR 1.143) and 
(ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 (a) of the other invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-483-7233.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


03/01/2022